Nicholas S. Cady (OSB # 113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Fax: 541-434-6494
Email: nick@cascwild.org

Marianne Dugan, Attorney (OSB # 932563)
259 E. 5th Ave. Ste 200D
Eugene, OR 97401
Tel: (541) 338-7072
Fax: (866) 650-5213
mdugan@mdugan.com

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION




KLAMATH SISKIYOU WILDLANDS                   Civil No. 1:17-cv-997-CL
CENTER, an Oregon non-profit corporation;
OREGON WILD, an Oregon non-profit                 PLAINTIFFS’ RESPONSE TO
corporation; and CASCADIA WILDLANDS,              OBJECTION TO REPORT AND
an Oregon non-profit corporation;                 RECOMMENDATION

               Plaintiffs,
       v.

BUREAU OF LAND MANAGEMENT, an
administrative agency of the United States
Department of Interior,

               Defendant,

       and

MURPHY COMPANY,

               Defendant-Intervenor.
        Plaintiffs KS Wild, Cascadia Wildlands and Oregon Wild (“Plaintiffs”) respectfully

submit this response to the objections to the Report and Recommendations (R&R) entered in this

case on March 6, 2019 submitted by the Bureau of Land Management (“BLM”), Dkt. No. 61,

and Murphy Company, Dkt. No. 60. Plaintiffs agree with the Magistrate’s R&R concerning the

NEPA alternatives claim.

   I.      BLM’s analysis of a single, reasonable alternative violates NEPA.

        NEPA requires a federal agency to “study, develop, and describe appropriate

alternatives” to a proposed project independent of whether the agency is preparing an EA or an

EIS. 42 U.S.C. § 4332(2)(E); Bob Marshall Alliance v. Hodel, 852 F.2d 1223, 1229 (9th Cir.

1988); see 40 C.F.R. § 1508.9. Specifically within an EA, the agency must “study, develop, and

describe appropriate alternatives to recommended courses of action.” 42 U.S.C. § 4332(2)(E).

Federal agencies must “[r]igorously explore and objectively evaluate all reasonable alternatives

to a proposed project.” Center for Biological Diversity v. Nat’l Highway Traffic Safety Admin,

538 F.3d 1172, 1217 (9th Cir. 2008). The Ninth Circuit made clear in Western Watersheds

Project v. Abbey, “[t]he existence of a viable but unexamined alternative renders an EA

inadequate.” 719 F.3d 1035, 1050 (9th Cir. 2013). “Viable” alternatives are those that are

feasible, and meet the stated goals of the project or are reasonably related to the purposes of the

project. Id. at 1052 (“Feasible alternatives should be considered in detail.”); see also Forty Most

Asked Questions Concerning CEQ’s NEPA Regulations, 48 Fed. Reg. 18,026 (March 16, 1981).

        The R&R found that in some instances a no-action alternative and a single proposed

action can satisfy this NEPA alternatives requirement. Dkt. No. 57 at 10 (citing Center for

Biological Diversity v. Salazar, 695 F.3d 893 (9th Cir. 2012)). In Center for Biological Diversity

v. Salazar, the Ninth Circuit found that a no-action alternative and a single proposed action




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 1
alternative satisfied the requirements of 42 U.S.C. § 4332(2)(E) because the no-action alternative

was “a viable and reasonable alternative that was discussed and considered in depth by the

agency.” Id. at 10.

       Here, similarly, the BLM analyzed only two alternatives, a no-action alternative and the

recommended, preferred alternative. AR09837. However, unlike Center for Biological Diversity

v. Salazar, the BLM here admits that the no-action alternative does not meet the purpose and

need of the project, and is therefore not feasible. Dkt. No. 57 at 11 (citing AR 2689). The Court

determined that because the no-action alternative was not feasible in light of the purpose and

need of the project, the BLM had not proffered any “alternatives to recommended courses of

action,” in violation of NEPA’s requirement. Id.; 42 U.S.C. § 4332(2)(E).

       The BLM objects to the Magistrate’s R&R by arguing that there is no requirement that

the no-action alternative fulfill the purpose of a proposed project, Dkt. No. 61 at 13 (citing

Agdaagux Tribe of King Cove v. Jewell, 128 F. Supp. 3d 1176, 1195 (D. Alaska 2015), and that

the main purpose of the no-action alternative is to establish a project baseline. Dkt. No. 61 at 20

(citing Ctr. for Biological Diversity v. U.S. Dep't of Interior, 623 F.3d 633, 642 (9th Cir. 2010).

While this may be the case, if a no-action alternative does not satisfy the purpose and need, it is

not a viable alternative, and therefore cannot satisfy the statutory requirement that the agency

analyze an alternative other than the proposed action. 42 U.S.C. § 4332(2)(E).

       Neither the BLM nor the Intervenor disagrees with that here, the BLM only analyzed a

single, reasonable alternative. Only analyzing a single alternative violates 42 U.S.C. §

4332(2)(E) as well as guidance in the Ninth Circuit requiring the BLM in an EA to analyze

“reasonable alternatives,” plural.   Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 915




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 2
(9th Cir. 2012) (quoting N. Idaho Cmty. Action Network v. U.S. Dep’t of Transp., 545 F.3d 1147,

1153 (9th Cir. 2008)).

         If the BLM had framed the purpose and need for the project more broadly (say, e.g., for

watershed health), the no-action alternative could have been reasonable and viable and thus

satisfied NEPA’s alternative requirement. But because the BLM exercised its discretion in

framing the purpose and need for the project as conducting active management to generate

commercial timber volume, AR09833, a no-action alternative that does not meet this purpose

and need is inherently insufficient. See Dkt. No. 57 at 11.

   II.      BLM failed to consider a reasonable alternative to its proposed action.

         The Magistrate found that the BLM violated NEPA’s alternative requirement in a second

way. Dkt. No. 57 at 13-14. Plaintiffs, pursuant to the BLM’s purpose and need, suggested an

alternative that involved active management and would generate commercial timber volume

through commercial thinning, or dry-forest Ecological Forestry, instead of regeneration harvest.

See. Dkt. No. 57 at 11-12; AR14996-15008; AR08779; AR07746; AR02533-80. Plaintiffs made

the case that such an alternative would minimize impacts to threatened owls and their habitat,

retain more old-growth legacy trees, generate a sustainable amount of commercial timber, and

that it would also specifically cater to the dry forest type of the project area to reduce, rather than

increase, fire risk. AR02537; see Dkt. No. 57 at 12. In doing so, this alternative would arguably

do a better job of satisfying the project’s purpose and need than the BLM’s single proposed

action alternative. See AR09833 (regarding the agency’s stated desire for this project to increase

quality and vigor of remaining trees, “enhance structural complexity and composition,” “increase

resistance of the landscape to fire,” and “maintain stand vigor”).




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 3
       The Magistrate found that the BLM did not determine on the record that “the Ecological

Forestry Alternative was unfeasible, ineffective, or inconsistent with other policy objectives.”

Dkt. No. 57 at 13. Both the BLM and Intervenor vigorously contest this point, but neither cites to

the record, instead citing post-hoc representations in the litigation briefing. The Magistrate points

out that, in the record, BLM admitted “that an Ecological Forestry approach satisfies the same or

similar goals as the proposed Lower Grave project.” Dkt. No. 57 at 12 (citing AR 2704). Because

the record demonstrates that Plaintiffs’ proffered alternative was reasonable, 1 the BLM’s failure

to analyze this alternative is a violation of NEPA. Western Watersheds Project v. Abbey, 719

F.3d at 1050 (holding the BLM has an obligation to consider reasonable alternatives, and failure

to do so renders an EA inadequate).

       Both the Intervenor’s and the BLM’s objections mistakenly attempt to frame Plaintiffs’

alternatives claim as a challenge to the BLM’s decision to apply the Northern General Forest

Management Area regeneration harvest prescriptions. See Dkt. No. 61 at 16; Dkt. No. 60 at 18.

This is a mischaracterization of Plaintiffs’ claim and of Plaintiffs’ requests to the BLM during

the NEPA process. Plaintiffs asked the BLM to consider an alternative that specifically caters to

the dry-forest type in the project area by retaining more of the older, residual legacy trees (trees

over 150 years in age) to increase stand resiliency in the face of potential wildfire. AR01720. It

is the failure of the BLM to consider just such an alternative that is at issue here. Dkt. No. 57 at

11-12; see Dkt. No. 14 at 21 ¶ 76(a) (first amended complaint). The BLM asks the Court to

“defer to BLM’s interpretation and application of its own land management allocations and

directives,” but that is not the question this Court is asked to analyze. Dkt. No. 61 at 23.



1
  Reasonable alternatives are “viable, feasible, meet the stated goals of the project, or are
reasonably related to the purposes of the project.” Western Watersheds Project v. Abbey, 719
F.3d at 1052.


Plaintiffs’ Response to Objections to the Report & Recommendation – Page 4
       To elaborate, in response to BLM’s arguments in the protest response that the “RMP does

not require the analysis of an Ecological Forestry Alternative” that would retain more old fire-

resistant trees, AR26703, Plaintiffs point out in their opening brief that the BLM has explicit

discretion in the RMP to apply Southern (as opposed to Northern) General Forest Management

Area logging prescriptions which would result in more old tree retention. See Dkt. No. 31 at 25-

26 (RMP direction on whether to apply Southern v. Northern prescriptions is “flexible” and

“there will be local situations in the northern GFMA that should be managed along southern

GFMA prescription guidelines and visa versa. AR24784.”). The Medford District’s RMP

explicitly considers a different prescription in regeneration harvest units for dry forest stands, a

prescription that retains more of the larger legacy trees that are resilient to fire and necessary for

the function of spotted owl nesting, roosting and foraging habitat. AR24784.

       Plaintiffs’ point is that the BLM has the discretion to adjust logging prescriptions to

match local, on-the-ground conditions. In the matrix land use allocation, BLM has the discretion

to apply thinning (“partial harvest”) or regeneration harvest. AR24750. Even within regeneration

harvest units, the direction in the RMP is “to retain at least 6 to 8 green conifer trees per acre in

regeneration harvest units.” AR24785 (emphasis added). That is a floor for retention. Additional

retention can be added, for example to “minimize soil and litter disturbance,” id., “to provide

habitat diversity,” to “[r]etain snags and trees within a timber harvest unit at levels sufficient to

support species of cavity-nesting,” and “to reduce the risk of stand loss from fires, animals,

insects, and diseases.” AR24783-4. Rarely do Plaintiffs spend time in their briefs espousing the

vast degree of discretion the BLM has in implementing its RMP. Defendant’s litigation position,

that an alternative that retains more fire resilient large trees is “outside the Resource




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 5
Management Plan management framework,” is so far-fetched that Plaintiffs find themselves in

the unlikely position of emphasizing BLM’s own timber sale planning discretion.2

    III.      BLM’s representations about extra-record evidence are irrelevant and incorrect.

           BLM requested in the briefing that the Court consider an IBLA appeal to a previous,

unrelated timber sale, and argues that because the Court declined to consider its extra-record

evidence in that case, that “this Court should decline to adopt the R&R.” Dkt. No. 61 at 27-31.

BLM is arguing that conservation advocacy not in the record must bind Plaintiffs here.

           As an initial point, BLM acknowledges that a court’s consideration of extra-record

evidence is permissive, “this Court may take judicial notice,” and therefore the Magistrate’s

failure to take notice here cannot be a basis of judicial error. Dkt. No. 61 at 22 (citing Reyn’s

Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)). Second, the

Magistrate acknowledged that the IBLA appeal involved an “unrelated” timber project, and

“therefore finds that it is outside the scope of this Court's review.” Dkt. No. 57 at 13 fn. 2. A

similar argument was made in Cascadia Wildlands v. Scott Timber Co., where defendant argued

that a public policy position in other administrative contexts should bind plaintiffs in that action.

328 F. Supp. 39 1119, 1132-3 (D. Or. 2018). The court found that that “contention is irrelevant

and incorrect.” Id. at 1133. It was “irrelevant” because “defendants have not argued that

collateral estoppel, judicial estoppel, or any other doctrine prevent plaintiffs from taking a

contrary position here.” Id. Similarly here, BLM does not make any contention that some




2
  Even Intervenor acknowledges the fact that the BLM has the ability to require the retention of
additional trees per acre. Dkt. No. 60 at 10. Intervenor does misrepresent the record here, citing a
preliminary Biological Assessment to make conclusions about the project’s ultimate level of
retention. Id. (citing AR07184). The project decision states that “[a]pproximately 6-8 trees per
acre would be retained.” AR02697. In any case, the Intervenor acknowledges BLM’s authority to
increase tree retention levels in units.


Plaintiffs’ Response to Objections to the Report & Recommendation – Page 6
estoppel doctrine applies, and never proffers a standard for any of these doctrines, much less

argues that they have been satisfied.

       But more importantly, BLM’s representations about Plaintiffs’ position are incorrect. The

IBLA appeal (Dkt. No. 34-1) related to the East West Junction timber sale. There, Plaintiffs were

contending that the BLM was attempting to wrongly apply wet-forest Ecological Forest logging

prescriptions (regeneration harvest) to a dry-forest. Dkt. No. 34-1 at 17. With consequences that

would likely be very similar to the present case, the BLM would be removing large-diameter

conifer trees in a dry-forest type and in the process drastically increasing fire hazard and risk. Id.

at 15. Plaintiffs argued in that IBLA appeal that it was impermissible for the BLM to apply wet-

forest Ecological Forestry techniques (regeneration harvest) under the RMP, Dkt. No. 34-1 at 9,

because the proposed logging would violate per-acre tree retention standards. Id. at 14-15 (BLM

“failed to retain trees in the larger size classes as required by the RMP”). Plaintiffs in fact urged

the BLM in East West IBLA appeal to consider applying “dry-forest” “Ecological Forestry”

techniques that include “some combination of density management, radial thins, pre-commercial

thin of young conifers, and fuels reduction but no regeneration harvest.” Id. at 17. Defendant’s

representations about Plaintiffs prior position are simply incorrect. As in Cascadia Wildlands,

Defendant’s arguments concerning these extra-record site-specific conservation advocacy

positions by Plaintiffs are both “irrelevant and incorrect.” 328 F. Supp. at 1133.

       BLM similarly represents that Plaintiffs’ argument in Oregon Wild v.

BLM — that a regeneration harvest Ecological Forestry project in a dry-forest required an EIS —

somehow renders Plaintiffs’ request that the BLM commercially thin and retain more old trees,

AR07746, a “controversial experimental approach” that is “inherently impracticable.” Dkt. No.

61 at 29, 31; No. 6-14-cv-110-AA, 2015 WL 1190131 (D. Or. March 14, 2015). Again,




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 7
Plaintiffs’ prior arguments are not relevant here, and even if they were that is no conflict,

because Plaintiffs are consistently objecting to regeneration harvest in old, dry forests that

increases fire hazard and risk.

       Additionally, the BLM’s claim that application of dry-forest Ecological Forestry

techniques is “impracticable” is contradicted by the record. The Court notes that in other portions

of the Lower Grave project, the BLM proposed applying dry-forest Ecological Forestry

techniques. Dkt. No. 57 at 12 (citing 281). Given that the BLM is applying these techniques on

other Lower Grave project matrix lands, these techniques cannot be “inherently impracticable.”

BLM’s arguments have no basis in the record.

       The BLM, in a complete reversal from above, also argues that “because the proposed

Lower Grave alternative was, overall, similar to Ecological Forestry” that it need not consider it.

Dkt. No. 61 at 31. The Magistrate explicitly addressed this point. It found that the fact that an

Ecological Forestry alternative and the proposed Lower Grave project have “[o]verlapping goals

and strategies do[es] not necessarily mean that the proposed alternatives are similar.” Dkt. No.

57 at 12. The Magistrate notes that “[t]he primary difference between Plaintiffs' Ecological

Forestry suggestion and the BLM's preferred action alternative is that a dry-forest project would

retain more of the older, residual legacy trees (trees over 150 years in age).” Id. Intervenor

specifically highlights the fact that this proposed alternative would “retain more than twice as

many trees.” Dkt. No. 60 at 7.

       In another significant point related to fire impacts, the Magistrate notes that the BLM’s

proposed regeneration harvest would increase fire hazard in the short term, and also “represent a

shrub fuel model with an increased fire behavior potential as vegetation occupies the site.” Dkt.

No. 57 at 12 (citing AR02697). This increased fire hazard would remain until the BLM again




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 8
logs the site and restarts the cycle. Id. The BLM on the other hand claims that there “is no

evidence in the record that Ecological Forestry differs [from the proposed action] with regard to

fire risk such that NEPA required that BLM consider it as a standalone alternative.” Dkt. No. 61

at 33. That is not true.

        In fact, the record contains a white paper that discusses Ecological Forestry techniques in

dry-forests at length. AR01694-01739. The paper reveals that the application of traditional

timber harvesting and plantation establishment, such as the Lower Grave regeneration harvest

treatments (“typical of forest management activities that have occurred in the Lower Grave

Watershed,” Dkt. No. 61 at 29-30 (citing 10055)), has resulted in: “(1) fewer old trees of fire-

resistant species, (2) denser forests with multiple canopy layers, (3) more densely forested

landscapes with continuous high fuel levels, and, consequently, (4) more stands and landscapes

highly susceptible to stand replacement wildfire and insect epidemics (e.g., Hessburg et al. 2005,

Noss et al. 2006, Johnson and Franklin 2012).” AR01702. Ecological Forestry techniques on the

other hand would shift forest composition to be more fire and drought tolerant, id., and are

specifically designed to address increasing fire risk in southwestern Oregon. AR01697. BLM’s

contention that there is no comparison on fire risks between the two alternatives in the record is

false. In any case it is not Plaintiffs’ burden to specifically lay out alternatives for the BLM,

Oregon Wild v. Bureau of Land Mgt., 6:14-CV-0110-AA, 2015 WL 1190121, at *13 (D. Or.

Mar. 14th, 2015) appeal dismissed, 15-35336, 2017 WL 1960413 (9th Cir. May 11, 2017), much

less to conduct the alternative analysis. The Magistrate explicitly notes that the BLM’s failure to

analyze an Ecological Forestry alternative results in a failure to conduct a meaningful

comparison of the differences, and thus “neither the agency nor the public can participate in the

informed decision-making process contemplated by NEPA.” Dkt. No. 57 at 13.




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 9
         And if this Court is to consider here representations made by the parties in other timber

sales, recent fire analysis by the BLM can shed light on the vague statements the agency makes

here related to fire. In its analysis of the fire impacts of regeneration harvest proposed in the

Thurston Hills Vegetation Management Project,3 the BLM admitted that the traditional

regeneration harvest 4 proposed “would create an increase in fire hazard at the stand level for the

next 40 years as stands regrow and transition through progressive structural stages.” Thurston

Hills EA at 10. The BLM is vague about this timeline in the Lower Grave EA, stating that the

regenerated areas will experience “increased fire behavior potential as vegetation occupies the

site.” AR02697. The BLM claims that this fire behavior will eventually decrease, but never

specifies the timing. As revealed in the Thurston Hills EA, the decrease in fire behavior would

not be expected for a period of at least 40 years. Intervenor’s statement that “it simply is

incorrect to say that regeneration harvest treatments ‘increase fire hazard’” is not supported by

the evidence in the record or extensive other analysis conducted by the BLM itself. Dkt. No. 60

at 10.

         BLM also argues that it did not need to consider an Ecological Forestry alternative

because it “presented a management distinction for only a small fraction – 6% -- of the Lower

Grave project.” Dkt. No. 61 at 32. First, the BLM provides no caselaw to support this position,



3
  Thurston Hills Non-Motorized Trails and Forest Management Project Environmental
Assessment (April 2018), Document No.: DOI-BLM-N050-2017-0006-EA, (Thurston Hills EA)
accessed online at: https://eplanning.blm.gov/epl-front-
office/projects/nepa/75350/142227/174633/2018_04_23_THills_EA_Final_Print.pdf
on March 15, 2018.
4
  The regeneration harvest proposed in Thurston Hills is even less intensive than that proposed in
Lower Grave. Thurston Hills will retain a floor of 5% live trees in the logging units. Thurston
Hills EA at 24. Even assuming the BLM retains the maximum amount of trees contemplated
across all regeneration unit acres, it will leave approximately 2% live trees in the logging units.
See AR10036 (the regeneration harvest units contain 520 trees per acre) and the BLM could
retain at the highest possible estimation 12 trees per acre (Dkt. No. 60 at 23 (citing AR07184)).


Plaintiffs’ Response to Objections to the Report & Recommendation – Page 10
because many alternatives considered by the agency can involve relatively minor alterations. See

Western Watersheds Project v. Abbey, 719 F.3d 1035, 1054 (9th Cir. 2013) (the analyzed

alternatives all contemplated the same amount of grazing, but differences in range improvements

such as installing or removing fencing). Second, Plaintiffs’ concerns surround the 62 acres of

proposed regeneration harvest out of 582 acres of commercial harvest. AR02681. This is not 6%,

but over 10% of the proposed logging, and approximately 19% of the project’s timber volume.

See AR05144-52 (regeneration harvest amounts to 1800 of the 9,446 MBF). And most

importantly, this difference is incredibly important to the Intervenor Murphy Company (the

timber purchaser), to Plaintiffs who visit and recreate in these areas, and to the BLM that is

adamantly refusing to even consider converting the regeneration harvest acres to a lighter

prescription.

        Intervenor claims in its brief, ironically in the section titled “Factual Corrections,” that

the Lower Grave project was collaboratively developed. This is simply not true. Dkt. No. 60 at 8.

In fact, one of the public’s primary complaints associated with the Lower Grave project was the

BLM’s failure to develop this project through a collaborative process. AR10046. BLM argues in

response that “it is not realistic to visit every area proposed for treatment with each concerned

citizen” and that the BLM will “continue to provide opportunities to engage” but only “as

required by NEPA,” and that ultimately “the agency has the discretion to determine how much

and what kind of involvement works best.” Id. at 10046-7. The BLM even goes so far as to

describe the questions developed by the Grave Creek Watershed Citizens Association as an

“unsolicited, crappy request.” AR10467.




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 11
                                         CONCLUSION

       For these reasons and those stated in Plaintiffs’ summary judgment briefing, the Court

should overturn the R&R as it relates to the Plaintiffs’ supplementation, hard look and FLMPA

claims; affirm the R&R as it relates to Plaintiffs’ alternatives claim; vacate the Lower Grave EA

and DR/FONSI; and remand to the agency.

       Respectfully submitted and dated this 19th of March, 2019.


                                                      /s/ Nicholas S. Cady
                                                      Nicholas S. Cady, OSB #113463
                                                      P.O. Box 10455
                                                      Eugene, Oregon 97440
                                                      Tel: (541) 434-1463
                                                      nick@cascwild.org
                                                      Attorney for Plaintiffs


                                                       /s/ Marianne Dugan___________
                                                      Marianne Dugan, Attorney (OSB # 932563)
                                                      259 E. 5th Ave. Ste 200D
                                                      Eugene, OR 97401
                                                      Tel: (541) 338-7072
                                                      Fax: (866) 650-5213
                                                      mdugan@mdugan.com




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court for

the United States District Court for the District of Oregon by using the Court’s CM/ECF

system on March 19, 2019. I certify that all participants in the case are registered CM/ECF

users and that service will be accomplished by the District Court’s CM/ECF system.

                                                      /s/ Nicholas S. Cady
                                                      Nicholas S. Cady, OSB #113463
                                                      P.O. Box 10455



Plaintiffs’ Response to Objections to the Report & Recommendation – Page 12
                                                      Eugene, Oregon 97440
                                                      Tel: (541) 434-1463
                                                      nick@cascwild.org
                                                      Attorney for Plaintiffs


                              CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2 because it

contains less than 11,000 words, including headings, footnotes, and quotations, but excluding the

caption, table of contents, table of cases and authorities, and signature block.

                                                      /s/ Nicholas S. Cady
                                                      Nicholas S. Cady, OSB #113463
                                                      P.O. Box 10455
                                                      Eugene, Oregon 97440
                                                      Tel: (541) 434-1463
                                                      nick@cascwild.org
                                                      Attorney for Plaintiffs




Plaintiffs’ Response to Objections to the Report & Recommendation – Page 13
